 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT T. BRITTON,                                 No. 1:18-cv-01213-NONE-JDP
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS TO DISMISS
13           v.                                         PETITION AS MOOT
14    A. CORONA, et al.                                 (Doc. No. 7)
15                       Respondent.
16

17

18          Petitioner Scott T. Britton, a former detainee at the Fresno County Jail proceeding without

19   counsel, seeks the issuance of a writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1.)

20   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

21   § 636(b)(1)(B) and Local Rule 302.

22          In his pending petition, although somewhat difficult to decipher, it appears petitioner

23   challenges a sentence imposed upon in an underlying state court criminal prosecution and seeks

24   no other forms of relief. (Doc. No. 1 at 3.) However, the pending petition, filed September 7,

25   2018, suggested that petitioner had fully served his sentence because he was scheduled for release

26   in August 2018. (Id. at 2.) Because it did not appear that this court could grant petitioner any

27   effective relief, the assigned magistrate judge ordered petitioner to show cause why the court

28   should not dismiss this case as having been rendered moot. (Doc. No. 5.) On October 7, 2019,

                                                       1
 1   the service of that order, mailed to Fresno County Jail, was returned to this court by the U.S.

 2   Postal Service as undeliverable with the indication that petitioner was no longer in custody.

 3   Under Local Rule 183(b), petitioner had 63 days to update his address of record with this court, or

 4   until December 16, 2019. Petitioner has failed to update the court with a change of address of

 5   record and has not otherwise responded to the order to show cause.

 6          On February 7, 2020, the assigned magistrate judge issued findings and recommendation

 7   recommending the petition be dismissed as moot. (Doc. No. 7.) The findings and

 8   recommendations were served on petitioner and contained notice that objections were due within

 9   fourteen (14) days.1 (Id.) The time for filing objections has passed and petitioner failed to do so.

10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

11   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

12   court finds the findings and recommendations to be supported by the record and proper analysis.

13          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

14   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

15   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

16   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

17   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

18   court issue or deny a certificate of appealability when entering a final order adverse to a

19   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

20   Cir. 1997).
21          If, as here, a court dismisses a petition for a writ of habeas corpus, the court may only

22   issue a certificate of appealability when “the applicant has made a substantial showing of the

23   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

24   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

25   that) the petition should have been resolved in a different manner or that the issues presented

26
27
     1
       On February 21, 2019, the findings and recommendations served upon petitioner at his address
28   of record were also returned to this court by the U.S. Postal Service as undeliverable with the
     indication that petitioner was no longer in custody.
                                                        2
 1   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

 2   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

 3           In the present case, the court concludes that petitioner has not made the required

 4   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

 5   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

 6   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

 7   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

 8   a certificate of appealability.

 9           Accordingly:

10           1.      The findings and recommendations issued on February 7, 2020 (Doc. No. 7) are

11                   adopted in full;

12           2.      The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

13           3.      The court declines to issue a certificate of appealability; and

14           4.      The Clerk of Court is directed to assign a district judge to this case for the

15                   purposes of closure and to close this case.

16   IT IS SO ORDERED.
17
         Dated:     March 4, 2020
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                         3
